—Order unanimously reversed on the law without costs, petition reinstated and matter remitted to Niagara County Family Court for further proceedings in accordance with the following Memorandum: Family Court erred in summarily dismissing the petition in the absence of petitioner or his attorney. " ' "Absent unusual, justifiable circumstances, one’s rights should not be terminated without [his] presence at the hearing” ’ ” (Matter of Kendra M., 175 AD2d 657, 658, quoting Matter of Laticia B., 156 AD2d 681, 682, quoting Matter of Ana Maria Q., 52 AD2d 607). Respondent has no objection to this matter being returned to Family Court for de novo proceedings to be conducted in the presence of petitioner and, if he requests and is eligible, assigned counsel. (Appeal from Order of Niagara County Family Court, Halpin, J.—Visitation.) Present—Denman, P. J., Green, Fallon, Callahan and Boehm, JJ.